Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-20 are currently pending.

Response to Amendment
The amendment filed June 20, 2022 has been entered. Applicant’s amendment to the Drawings has overcome the objection previously set forth in the Non-Final Office Action mailed March 23, 2022. 
Claims 1-20 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 10-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (US 2,595,992 A).
Regarding claim 1, Joseph teaches (Fig. 1-5): A ride vehicle system, comprising: a ride track (19, 20, 26) comprising a vehicle rail (19, 20) and an accessory rail (26); and a ride vehicle (10), comprising: a ride vehicle base (bogie 12 and bearing member 21) configured to interface with the vehicle rail (19, 20) of the ride track (Fig. 2), wherein the ride vehicle base (12, 21) is configured to move along the vehicle rail (19, 20) of the ride track (col. 3, lines 3-10); a show element (bumper 29) coupled to the ride vehicle base (12, 21)(col. 3, lines 17-25), wherein the show element (29) is configured to actuate with respect to the ride vehicle base (col. 3, lines 17-25; Fig. 1); and a mechanical linkage (annotated Fig. 1 below) comprising a first end coupled to the show element (29) and a second end coupled to the accessory rail (26) (coupled through wheel 28) of the ride track, wherein the mechanical linkage (annotated Fig. 1 below) is configured to move along the accessory rail (26) and to actuate the show element (29) based at least in part on a position of the accessory rail (26) with respect to the vehicle rail (19, 20) (Fig. 1 and 3).
Regarding claim 3, Joseph teaches the elements of claim 1, as stated above. Joseph further teaches (Fig. 1-5): the ride track (19, 20, 26) comprises a plurality of vehicle rails (19, 20) that interface with the ride vehicle (10).
Regarding claim 4, Joseph teaches the elements of claim 1, as stated above. Joseph further teaches (Fig. 1-5): a distance between the accessory rail (26) and the vehicle rail (19, 20) is configured to vary along the ride track (Fig. 1), and wherein a change in the distance between the accessory rail (26) and the vehicle rail (19, 20) actuates the show element (29) by extending or retracting the show element (29) (col. 3, lines 17-19).
It is understood from the prior art (Joseph) that as deflection occurs for the accessory rail (26) both up-and-down and sideways (col. 3, lines 17-19), the show element (29) is pivoted with a pole (27) on a bearing member (21), thereby extending and retracting the show element (29).

Regarding claim 5, Joseph teaches the elements of claim 4, as stated above. Joseph further teaches (Fig. 1-5): the show element (29) is configured to extend or retract with respect to the ride vehicle base (12, 21) (Fig. 1). It is understood from the prior art (Joseph) that as deflection occurs for the accessory rail (26) both up-and-down and sideways (col. 3, lines 17-19), the show element (29) is pivoted with a pole (27) ona bearing member (21), thereby extending and retracting the show element (29).
Regarding claim 6, Joseph teaches the elements of claim 1, as stated above. Joseph further teaches (Fig. 1-5): a vertical position of the accessory rail (26) is configured to vary with respect to the vehicle rail (19, 20) (col. 3, lines 17-19; Fig. 1), and wherein a change in the vertical position between the accessory rail (26) and the vehicle rail (19, 20) actuates the show element (29) upward or downward (Fig. 1).
Regarding claim 10, Joseph teaches the elements of claim 1, as stated above. Joseph further teaches (Fig. 1): a ride seat (Fig. 1) attached to the ride vehicle base (12, 21) of the ride vehicle (10). Although a ride seat is not explicitly disclosed in the specification, a ride seat is intrinsic to a passenger carrier on an amusement ride.
Regarding claim 11, Joseph teaches (Fig. 1-5): A ride vehicle (10), comprising: a ride vehicle base (12, 21) configured to interface with a vehicle rail (19, 20) of a ride track (19, 20, 26), wherein the ride vehicle base (12, 21) is configured to move along the vehicle rail (19, 20) of the ride track (Fig. 1-2); a show element (29) coupled to the ride vehicle base (12, 21), wherein the show element (29) is configured to actuate with respect to the ride vehicle base (col. 3, lines 17-25; Fig. 1); and a mechanical linkage (annotated Fig. 1 below) comprising a first end coupled to the show element (29) and a second end configured to be coupled to an accessory rail (26) of the ride track, wherein the mechanical linkage (annotated Fig. 1 below) is configured to actuate the show element (29) based at least in part ona position of the accessory rail (26) with respect to the vehicle rail (19, 20) (Fig. 1 and 3).
Regarding claim 12, Joseph teaches the elements of claim 11, as stated above. Joseph further teaches (Fig. 1-5): the mechanical linkage (annotated Fig. 1 below) is configured to actuate the show element (29) upward, downward, forward, rearward, outward, inward, or some combination thereof with respect to the ride vehicle base (12, 21) (Fig. 1).
Regarding claim 13, Joseph teaches the elements of claim 11, as stated above. Joseph further teaches (Fig. 1): the mechanical linkage (annotated Fig. 1 below) is coupled to a side portion of the ride vehicle base (12, 21) (Fig. 1).
Regarding claim 14, Joseph teaches the elements of claim 11, as stated above. Joseph further teaches (Fig. 1): the mechanical linkage (annotated Fig. 1 below) is coupled to front portion (Fig. 1) of the ride vehicle base (12, 21).
Regarding claim 18, Joseph teaches the elements of claim 11, as stated above. Joseph further teaches (Fig. 1-2): the show element (29) is configured to actuate based at least in part on a position of the ride vehicle (10) along the ride track (19, 20, 26)(Fig. 1-2).
Regarding claim 19, Joseph teaches (Fig. 1-5): A method, comprising: moving a ride vehicle (10) along a vehicle rail (19, 20) of a ride track (10, 20, 26); and actuating a mechanical linkage (annotated Fig. 1 below) to move a show element (29) coupled to the ride vehicle (10) based at least in part ona position of an accessory rail (26) of the ride track with respect to the vehicle rail (19, 20)(Fig. 1-2), wherein the position of the accessory rail (26) is configured to vary with respect to the vehicle rail (19, 20) along the ride track (Fig. 1-2), and wherein the show element (29) is configured to actuate with respect to the ride vehicle (10).
Regarding claim 20, Joseph teaches the elements of claim 19, as stated above. Joseph further teaches (Fig. 1-5): the mechanical linkage (annotated Fig. 1 below) is configured to actuate to move the show element (29) upward, downward, forward, rearward, inward, outward, or some combination thereof, with respect to the ride vehicle (10).

    PNG
    media_image1.png
    385
    915
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2,595,992 A), in view of Fouche (US 3,847,084 A).
Regarding claim 9, Joseph teaches the elements of claim 1, as stated above. Joseph does not explicitly teach an actuator configured to actuate the show element with respect to the ride vehicle, wherein the actuator is pneumatically, hydraulically, or electrically powered.
However, Fouche teaches (Fig. 1-4): an actuator (hydraulic or pneumatic rams 11) configured to actuate a show element (pivoted posts 7, 8) with respect to a ride vehicle (1) (Fig. 2), wherein the actuator (11) is pneumatically, hydraulically, or electrically powered (col. 2, lines 33-38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Joseph to include hydraulic or pneumatic actuators to actuate the show element, as taught by Fouche, to remotely pivot the show element as needed by an operator for maintenance. Additionally, the use of hydraulic or pneumatic actuators would provide additional power useful to the show element when the actuating force of the mechanical linkage with the accessary rail alone is insufficient.
Regarding claim 16, Joseph teaches the elements of claim 11, as stated above. Joseph does not explicitly teach an actuator configured to drive actuation of the show element.
However, Fouche teaches (Fig. 1-4): an actuator (hydraulic or pneumatic rams 11) configured to actuate a show element (pivoted posts 7, 8) with respect to a ride vehicle (1) (Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Joseph to include hydraulic or pneumatic actuators to actuate the show element, as taught by Fouche, to remotely pivot the show element as needed by an operator for maintenance. Additionally, the use of hydraulic or pneumatic actuators would provide additional power useful to the show element when the actuating force of the mechanical linkage with the accessary rail alone is insufficient.
Regarding claim 17, Joseph teaches the elements of claim 16, as stated above. Joseph further does not explicitly teach that the actuator comprises a hydraulic actuator, pneumatic actuator, electric actuator, mechanical actuator, or some combination thereof.
However, Fouche teaches (Fig. 1-4): an actuator (hydraulic or pneumatic rams 11) configured to actuate a show element (pivoted posts 7, 8) with respect to a ride vehicle (1) (Fig. 2), wherein the actuator (11) is pneumatically, hydraulically, or electrically powered (col. 2, lines 33-38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Joseph to include hydraulic or pneumatic actuators to actuate the show element, as taught by Fouche, to remotely pivot the show element as needed by an operator for maintenance. Additionally, the use of hydraulic or pneumatic actuators would provide additional power useful to the show element when the actuating force of the mechanical linkage with the accessary rail alone is insufficient.

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “the examiner equates the bumper 29 with the recited show element, but the arrow (in annotated Fig. 1 below) indicating the mechanical linkage also appears to point to the bumper 29, and the Examiner did not appear to equate any other elements in Joseph with the recited mechanical linkage”. The applicant further points to Fig. 1 of Joseph and states that “the bumpers 29 of Joseph appears to be fixed relative to the collision poles 27 and the wheels 28”. 
The examiner disagrees and responds that as seen in the annotated Fig. 1 below, the mechanical linkage is understood as the handle stretching at an angle between the collision pole (21) and the bumper (29). The show element (bumper 29) is oriented at a distal end of the annotated mechanical linkage away from the collision pole (21), and the annotated linkage can be interpreted as a separate element from the bumper (29).

Applicant argues that “the bumpers 29 of Joseph appears to be fixed relative to the collision poles 27 and the wheels 28. See Joseph, FIG. 1. That is, as the bogey 12 moves down the track 19, 20, the collision poles 27 pivot about the bearing members 21, but the bumpers 29 remain fixed relative to the collision poles 27, as the collision poles 27 and bumpers 29 form rigid systems.”
The examiner responds that the applicant’s argument is more specific than the claims presented, and the claim language does not require the collision pole 27 and bumpers 29 to form a flexible system or the bumper 29 to actuate relative to the collision poles 27. 

Applicant argues that “even if the Examiner were to interpret the pivoting of the collision poles 27 about the bearing members 21 as actuation/movement of the bumpers 29, which the Applicant contests is not a reasonable interpretation, that the actuation/movement of the bumpers 29 would be based solely on the position of the third rail 26 relative to the bogey 12, but not based on the position of the third rail 26 with respect to the track rails 19 and 20.”
The examiner disagrees and responds that as seen in Fig. 1 of Joseph, the actuation/movement of the bumpers (29) is based on the position of the third rail (26) (at least in the vertical direction) with respect to the vehicle rails (19, 20). The collision pole (27) engages with the third rail (26) through wheels (28). Therefore, as the third rail (26) is vertically or transversely deflected (col. 3, lines 17-19), the bumpers (29) is actuated by a difference in height or distance between the third rail (26) and the vehicle rails (19, 20). 

Applicant argues that “Joseph does not appear to disclose a mechanical linkage comprising a first end coupled to the show element and a second end coupled to the accessory rail of the ride track”, and that “the bumper 29 of Joseph does not appear to be coupled to the third rail 26”.
The examiner disagrees and responds that the mechanical linkage is understood as the handle stretching at an angle between the collision pole (21) and the bumper (29). Therefore, the mechanical linkage (Joseph, annotated Fig. 1 below) comprises a first end coupled to the show element (29) and a second end coupled to the accessory rail (26). Under the broadest reasonable interpretation, the bumper (29) is construed as being “coupled” to the third rail (26) through the wheel (28), since the wheel links the bumper to the third rail, thereby affecting its vertical or horizontal position. 

    PNG
    media_image2.png
    385
    915
    media_image2.png
    Greyscale

Applicant argues that the secondary reference “Fouche do not appear to disclose a mechanical linkage that is configured to actuate move a show element based at least in part on a position of an accessory rail with respect to a vehicle rail, as generally recited by independent claims 1, 11, and 19 and a mechanical linkage comprising a first end coupled to the show element and a second end coupled to the accessory rail of the ride track, as generally recited by independent claims 1 and 11”. 
The examiner disagrees and responds that these limitations were taught by the primary reference Joseph, and Fouche is merely used to teach a hydraulic or pneumatic actuator for actuating a show element. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).


Allowable Subject Matter
Claims 2, 7-8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art fails to teach that the mechanical linkage comprises multiple bodies coupled to one another via rigid or moveable joints, wherein the multiple bodies are configured to move based at least in part on a position of the accessory rail with respect to the vehicle rail. While Joseph teaches (annotated Fig. 1 below): A mechanical linkage (annotated Fig. 1 below) that may be interpreted as the mechanical linkage in connection with an accessary rail (26) and a show element (29), the examiner finds no obvious reason to modify the mechanical linkage to comprise of multiple bodies coupled to one another via rigid or moveable joints, wherein the multiple bodies are configured to move based at least in part on a position of the accessory rail with respect to the vehicle rail. Such a modification would require improper hindsight reasoning.
Regarding claim 7 and its depending claim 8, the prior art fails to teach that the mechanical linkage comprises an intermediate portion coupled to the vehicle rail, and wherein the mechanical linkage is configured to rotate about a hinge disposed at the intermediate portion. While Joseph teaches (annotated Fig. 1 below): A mechanical linkage (annotated Fig. 1 below) that may be interpreted as the mechanical linkage in connection with an accessary rail (26) and a show element (29), the examiner finds no obvious reason to modify the mechanical linkage such that it has an intermediate portion coupled to the vehicle rail, wherein the intermediate portion has a hinge for the mechanical linkage to rotate about. Such a modification would require improper hindsight reasoning.
Regarding claim 15, the prior art fails to teach the show element comprises a distal end and a proximal end, the proximal end coupled to the ride vehicle base, and wherein the distal end is configured to move upward, downward, forward, rearward, outward, inward, or some combination thereof, with respect to the proximal end. While Joseph teaches a show element (29) comprises a distal end (annotated Fig. 1 below) and a proximal end (annotated Fig. 1 below), the proximal end coupled to the ride vehicle base (12, 21), and wherein the distal end is configured to move upward, downward, forward, rearward, outward, inward, or some combination thereof, the examiner finds no obvious reason to configure the distal end to move relative to the proximal end. Such a modification would require improper hindsight reasoning. Further, configuring the distal end of the bumper (29) to be movable relative to its proximal end would teach against the intended purpose of the bumper to collide with another element.
Further, while the collision pole (27) of Joseph can be construed as the show element to satisfy the limitation of “the distal end is configured to move upward, downward, forward, rearward, outward, inward, or some combination thereof, with respect to the proximal end” under broadest reasonable interpretation, this interpretation would not work due to the prior limitation of claim 11, reciting “a mechanical linkage (annotated Fig. 1 below) comprising a first end coupled to the show element (29) and a second end configured to be coupled to an accessory rail (26) of the ride track.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617